DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “flow rate adjustment unit” in line 2 of claim 2.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    772
    1108
    media_image1.png
    Greyscale
Claims 1 & 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Oki (US 20110185750 A1).

	Regarding Claim 1, Oki discloses a heat exchange apparatus comprising:
a heat exchange pipe [indoor tubes 31; Fig. 1; ¶ 0021] configured to accommodate a heat medium [¶ 0022] to be evaporated by heat absorption from a gas to be cooled [discharge header collects vaporized refrigerant; ¶ 0022; also see ¶ 0023 where air is supplied to the indoor tubes], the heat exchange pipe being disposed in an inclined state [¶ 0022]; a supply pipe configured to supply the heat medium in a liquid-phase state [58; Fig. 1; ¶ 0021], the supply pipe being placed in a vicinity of a lower part of the heat exchange pipe [Fig. 1; apparent from inspection]; a discharge pipe configured to receive a heat medium to be evaporated in the heat exchange pipe and discharged from an upper part of the heat exchange pipe [59; Fig. 1; ¶ 0021]; and a connecting pipe placed, directing downward, between an upper part of the heat exchange pipe and the discharge pipe [Fig. 1; apparent from inspection].

Regarding Claim 3 Oki teaches the invention of claim 1 above and Oki further teaches wherein, the heat exchange pipe is placed in an inclined state [¶ 0022; Fig. 1], and is configured to be supplied with the heat medium from a lower part [Fig. 1; apparent from inspection] and discharge the heat medium from an upper part toward the connecting pipe [Fig. 1; apparent from inspection].

    PNG
    media_image2.png
    583
    633
    media_image2.png
    Greyscale
Claim 5 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Egbert (US 5987916 A).

Regarding Claim 5, Egbert discloses a heat exchange method comprising of supplying a heat medium in a liquid-phase state [Col. 3, lines 24-25] at a flow rate higher than a flow rate required for absorbing a heating value of a heat source by a predetermined amount, depending on the heating value (The ability to supply a larger amount of heat medium than required for absorbing heat is considered inherent that the function is realized upon operation of the expansion valve device [30; Fig. 3; Col. 3, lines 58-67 & Col. 4, lines 1-4]); distributing the heat medium supplied in a liquid-phase state to a plurality of heat exchange units [Fig. 3; apparent from inspection]; and changing the heat medium distributed in a liquid-phase state into a gas-phase state by heat from the heat source, and discharging, together with the heat medium in a liquid-phase state, the heat medium in a gas-phase state having absorbed heat [Col. 3, lines 9-24].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oki as applied to claim 1 above, and further in view of Wang (US 20160010905 A1).

Regarding Claim 2, Oki teaches the invention of claim 1 above. Oki does not teach wherein further comprising a flow rate adjustment unit configured to adjust a flow rate of the heat medium of the supply pipe in such a way as to supply a larger amount of heat medium than a heat medium required for absorbing heat in the heat exchange pipe by a predetermined amount.
However, Wang discloses an evaporator [4; Fig. 3; ¶ 0032] with a throttling device [3; Fig. 3; ¶ 0032], inlet manifold [41; Fig. 3; ¶ 0032] and baffles [5; Fig. 3; ¶ 0032]. Wang also teaches that the structure of the baffles allows for the flow rate of the refrigerant flowing into the inlet manifold to be adjusted to correspond to the wind velocity of the flow field of the air-side of the evaporator [¶ 0035].
Regarding the ability to supply a larger amount of heat medium than required for absorbing heat, it is considered inherent that the function is realized upon operation of the throttling device when controlled with respect to the wind velocity [¶ 0035].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Oki to have wherein, further comprising a flow rate adjustment unit configured to adjust a flow rate of the heat medium of the supply pipe in such a way as to supply a larger amount of heat medium than a heat medium required for absorbing heat in the heat exchange pipe by a predetermined amount, in view of the teachings of Wang, to adjust the flow rate to correspond with current conditions (i.e. wind velocity), thereby improving the efficiency of the system [¶ 0035].

Regarding Claim 8, Oki, as modified, teaches the invention of claim 2 above and Oki further teaches wherein the heat exchange pipe is placed in an inclined state [¶ 0022], and is configured to be supplied with the heat medium from a lower part [Fig. 1; apparent from inspection] and discharge the heat medium from an upper part toward the connecting pipe [Fig. 1; apparent from inspection].

Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oki as applied to claims 1 & 3 above and further in view of Yu (US 20150219375 A1).


    PNG
    media_image3.png
    934
    571
    media_image3.png
    Greyscale


Regarding Claim 4, Oki teaches the invention of claim 1 above and Oki further teaches comprising a main supply line configured to supply the heat medium to the supply pipe, and a main discharge line configured to receive the heat medium discharged from the discharge pipe. Oki does not teach wherein the main supply line and the main discharge line are placed below the supply pipe and the discharge pipe.
Oki discloses that the heat exchanger is for an air conditioner [¶ 0003], inherently stating that the system includes all necessary components of an air conditioning system, i.e. compressor, condenser, evaporator, supply/discharge lines, etc.
However, Yu teaches a heat exchanger with a first header [1] located at a lower side and a second header [4] located at an upper side with flat tubes [3] arranged between the headers [¶ 0036]. Referring to the embodiment of Fig. 11 [¶ 0046], it is apparent from inspection that the supply line is traveling upward towards the first port [20d] and the discharge line is traveling downwards from the discharge pipe [40] [Fig. 11].
In view of the embodiment of Yu, having the main supply line and the main discharge line placed below the supply pipe and the discharge pipe is considered known in the art and is therefore an obvious rearrangement of parts [MPEP 2144.04 VIC].

Regarding Claim 10, Oki teaches the invention of claim 3 above and Oki further teaches comprising a main supply line configured to supply the heat medium to the supply pipe, and a main discharge line configured to receive the heat medium discharged from the discharge pipe. Oki does not teach wherein the main supply line and the main discharge line are placed below the supply pipe and the discharge pipe.
Oki discloses that the heat exchanger is for an air conditioner [¶ 0003], inherently stating that the system includes all necessary components of an air conditioning system, i.e. compressor, condenser, evaporator, supply/discharge lines, etc.
However, Yu teaches a heat exchanger with a first header [1] located at a lower side and a second header [4] located at an upper side with flat tubes [3] arranged between the headers [¶ 0036]. Referring to the embodiment of Fig. 11 [¶ 0046], it is apparent from inspection that the supply line is traveling upward towards the first port [20d] and the discharge line is traveling downwards from the discharge pipe [40] [Fig. 11].
In view of the embodiment of Yu, having the main supply line and the main discharge line placed below the supply pipe and the discharge pipe is considered known in the art and is therefore an obvious rearrangement of parts [MPEP 2144.04 VIC].

Claims 6, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Egbert and Oki.

Regarding Claim 6, Egbert discloses an air conditioning system comprising:
a plurality of heat exchange apparatuses [40; Figs. 1-3; Col. 3, lines 9-24], each of the plurality of heat exchange apparatuses comprising a heat exchange pipe [42; Fig. 3; Col. 3, lines 9-24] configured to accommodate a heat medium to be evaporated by heat absorption from a gas to be cooled [Col. 2, lines 55-67], a supply pipe configured to supply the heat medium in a liquid-phase state [31; Fig. 3; Col. 3, lines 24-29], the supply pipe being placed in a vicinity of a lower part of the heat exchange pipe [Fig. 3; apparent from inspection]; a discharge pipe configured to receive a heat medium to be evaporated in the heat exchange pipe and discharged from an upper part of the heat exchange pipe [Fig. 3; apparent from inspection], and a main supply line configured to supply the heat medium to the supply pipe of the heat exchange apparatus [31 on the left side of distributor 50; Fig. 3; Col. 3, lines 24-29]; and a main discharge line configured to receive the heat medium from the discharge pipe of the heat exchange apparatus [Fig. 3; apparent from inspection], wherein the heat exchange pipe is disposed in a direction in which the heat exchange pipe intersects air current [Col. 3, lines 9-13].
Egbert does not teach wherein the heat exchange pipe being disposed in an inclined state; and a connecting pipe placed, directing downward, between an upper part of the heat exchange pipe and the discharge pipe [Fig. 1; ¶ 0037];
However, Oki teaches a heat exchange apparatus comprising a heat exchange pipe [indoor tubes 31; Fig. 2; ¶ 0021], the heat exchange pipe being disposed in an inclined state [¶ 0022]; a supply pipe [58; Fig. 2; ¶ 0021], the supply pipe being placed in a vicinity of a lower part of the heat exchange pipe [Fig. 2; apparent from inspection]; a discharge pipe configured to discharge from an upper part of the heat exchange pipe [59; Fig. 2; ¶ 0021]; and a connecting pipe placed, directing downward, between an upper part of the heat exchange pipe and the discharge pipe [Fig. 2; apparent from inspection].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Egbert to have wherein the heat exchange pipe being disposed in an inclined state; and a connecting pipe placed, directing downward, between an upper part of the heat exchange pipe and the discharge pipe in view of the teachings of Oki in order to make diagonal contact with the high-temperature air zone across the ceiling [¶ 0007].

Regarding Claim 11, Egbert, as modified, teaches the invention of claim 6 above and Egbert teaches wherein each of the plurality of heat exchange apparatuses further includes a flow rate adjustment unit [branch outlet 54; Fig. 3; Col. 6, lines 4-15] configured to adjust a flow rate of the heat medium of the supply pipe in such a way as to supply a larger amount of heat medium than a heat medium required for absorbing heat in the heat exchange pipe by a predetermined amount (The ability to supply a larger amount of heat medium than required for absorbing heat is considered inherent that the function is realized upon operation of the expansion valve device and branch outlet [30; Fig. 3; Col. 3, lines 58-67 & Col. 4, lines 1-4]).

Regarding Claim 12, Egbert, as modified, teaches the invention of claim 6 above and Egbert teaches the heat exchange pipe is configured to be supplied with the heat medium from a lower part [Fig. 3; apparent from inspection] and discharge the heat medium from an upper part toward the connecting pipe [Fig. 3; apparent from inspection]. Oki further teaches wherein the heat exchange pipe is placed in an inclined state [¶ 0022].

Claims 7, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Egbert and Oki as applied to claim 6 above, and further in view of Singh (US 20170051981 A1).

Regarding Claim 7, Egbert, as modified, teaches the invention of claim 6 above.
Egbert does not teach wherein further comprising a flange placed in a middle of the main supply line in such a way as to connect the main supply line in a separable manner with respect to each predetermined length, and a flange placed in a middle of the main discharge line in such a way as to connect the main discharge line in a separable manner with respect to each predetermined length.
However, Singh teaches an air-cooled condenser having a plurality of interconnected modular cooling cells [54; Fig. 2; ¶ 0055]. Each cell comprising an inlet header [48; Fig. 2; ¶ 0055] and outlet header [47; Fig. 2; ¶ 0055] and a plurality of tubes extending between headers [Abstract]. The modular cells are assembled via connecting joint piping flanges [53; Fig. 2; ¶ 0054]. In this case, the header units themselves are considered equivalent to the main supply/discharge line since the continuation of bolted headers is the conduit which carries fluid to and from additional modular cooling cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Yu to have wherein further comprising a flange placed in a middle of the main supply line in such a way as to connect the main supply line in a separable manner with respect to each predetermined length, and a flange placed in a middle of the main discharge line in such a way as to connect the main discharge line in a separable manner with respect to each predetermined length, in view of the teachings of Singh, to allow for transportation to the operating site as a unit to be assembled to adjoining cells [¶ 0061].

Regarding Claim 14, Egbert, as modified, teaches the invention of claim 7 above and Egbert teaches wherein each of the plurality of heat exchange apparatuses includes a flow rate adjustment unit [branch outlet 54; Fig. 3; Col. 6, lines 4-15] configured to adjust a flow rate of the heat medium of the supply pipe in such a way as to supply a larger amount of heat medium than a heat medium required for absorbing heat in the heat exchange pipe by a predetermined amount (The ability to supply a larger amount of heat medium than required for absorbing heat is considered inherent that the function is realized upon operation of the expansion valve device and branch outlet [30; Fig. 3; Col. 3, lines 58-67 & Col. 4, lines 1-4]).

Regarding Claim 15, Egbert, as modified, teaches the invention of claim 7 above and Egbert teaches wherein the heat exchange pipe is configured to be supplied with the heat medium from a lower part [Fig. 3; apparent from inspection] and discharge the heat medium from an upper part toward the connecting pipe [Fig. 3; apparent from inspection]. Oki teaches wherein the heat exchange pipe is placed in an inclined state [¶ 0022]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oki and Wang as applied to claim 2 above, and further in view of Yu.

Regarding Claim 9, Oki, as modified, teaches the invention of claim 2 above and Oki further teaches comprising a main supply line configured to supply the heat medium to the supply pipe, and a main discharge line configured to receive the heat medium discharged from the discharge pipe. Oki does not teach wherein the main supply line and the main discharge line are placed below the supply pipe and the discharge pipe.
Oki discloses that the heat exchanger is for an air conditioner [¶ 0003], inherently stating that the system includes all necessary components of an air conditioning system, i.e. compressor, condenser, evaporator, supply/discharge lines, etc.
However, Yu teaches a heat exchanger with a first header [1] located at a lower side and a second header [4] located at an upper side with flat tubes [3] arranged between the headers [¶ 0036]. Referring to the embodiment of Fig. 11 [¶ 0046], it is apparent from inspection that the supply line is traveling upward towards the first port [20d] and the discharge line is traveling downwards from the discharge pipe [40] [Fig. 11].
In view of the embodiment of Yu, having the main supply line and the main discharge line placed below the supply pipe and the discharge pipe is considered known in the art and is therefore an obvious rearrangement of parts [MPEP 2144.04 VIC].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Egbert and Oki as applied to claim 6 above, and further in view of Yu.

Regarding Claim 13, Egbert, as modified, teaches the invention of claim 6 above and Egbert further teaches wherein each of the plurality of heat exchange apparatuses further includes a main supply line configured to supply the heat medium to the supply pipe [31 on the left side of distributor 50; Fig. 3; Col. 3, lines 24-29], and a main discharge line configured to receive the heat medium discharged from the discharge pipe [Fig. 3]. Egbert does not teach wherein the main supply line and the main discharge line are placed below the supply pipe and the discharge pipe.
However, Yu teaches a heat exchanger with a first header [1] located at a lower side and a second header [4] located at an upper side with flat tubes [3] arranged between the headers [¶ 0036]. Referring to the embodiment of Fig. 11 [¶ 0046], it is apparent from inspection that the supply line is traveling upward towards the first port [20d] and the discharge line is traveling downwards from the discharge pipe [40] [Fig. 11].
In view of the embodiment of Yu, having the main supply line and the main discharge line placed below the supply pipe and the discharge pipe is considered known in the art and is therefore an obvious rearrangement of parts [MPEP 2144.04 VIC]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Egbert, Oki and Singh as applied to claim 7 above, and further in view of Yu.

Regarding Claim 16, Egbert, as modified, teaches the invention of claim 7 above and Egbert teaches wherein each of the plurality of heat exchange apparatuses further includes a main supply line configured to supply the heat medium to the supply pipe [31 on the left side of distributor 50; Fig. 3; Col. 3, lines 24-29], and a main discharge line configured to receive the heat medium discharged from the discharge pipe [Fig. 3] Egbert does not teach wherein the main supply line and the main discharge line are placed below the supply pipe and the discharge pipe.
However, Yu teaches a heat exchanger with a first header [1] located at a lower side and a second header [4] located at an upper side with flat tubes [3] arranged between the headers [¶ 0036]. Referring to the embodiment of Fig. 11 [¶ 0046], it is apparent from inspection that the supply line is traveling upward towards the first port [20d] and the discharge line is traveling downwards from the discharge pipe [40] [Fig. 11].
In view of the embodiment of Yu, having the main supply line and the main discharge line placed below the supply pipe and the discharge pipe is considered known in the art and is therefore an obvious rearrangement of parts [MPEP 2144.04 VIC].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763